Wyly, J.
A motion is made to dismiss this appeal:
First — Because the amount of the bond is not sufficient for a suspensive appeal.
Second — Because only one of the defendants in solido has appealed.
Third — Bt cause tile clerk’s certificate to the transcript is not sufficient.
The bond, being for the amount fixed by the judge, is good for a ¡devolutive appeal, if it is not sufficient for a suspensive appeal.
As the appeal was taken by motion in open court and the bond given in favor of the clerk, all the necessary parties are before the court.
The certificate of the clerk we consider sufficient; besides, if insufficient, it is no ground'to dismiss the appeal, the fault being attributable ¡to the clerk.
The motion to dismiss is therefore denied.